Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to applicant’s communication filed on 8/29/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr.Xia on 9/8/2022.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
In claim 1, last line after “layer” add     -------, wherein:
the patterned metal layer is disposed between the patterned molybdenum tantalum
oxide layer and an inner surface of a second substrate; the first substrate has an outer surface, the inner surface, and a first side edge connecting the outer surface and the inner surface of the first substrate, wherein the outer surface serves as a display surface of the display panel; and
the second substrate has an outer surface, the inner surface, and a second side
edge connecting the outer surface and the inner surface of the second substrate, wherein
the inner surface of the second substrate is opposite to the inner surface of the first
substrate, the first side edge and the second side edge are located on a same side of the
display panel, and the first side edge is substantially aligned with or longer than the
second side edge, wherein the patterned metal layer comprises at least one of a gate line, a gate, a common line, a data line, a source, or a drain.  ---------
 Cancel claim 8
 Cancel claim 8
 Cancel claim 9
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “1  method for fabricating a metal structure of a display panel comprising;  forming a molybdenum tantalum oxide layer on an inner surface of the first substrate, wherein the molybdenum tantalum oxide layer comprises a molybdenum tantalum oxide comprising 2 to 12 atomic percent of tantalum, and both of an atomic percent of molybdenum and an atomic percent of oxygen are greater than the atomic percent of tantalum; forming a metal layer on the molybdenum tantalum oxide layer; and performing a patterning process on the molybdenum tantalum oxide layer and the metal layer to form a patterned molybdenum tantalum oxide layer and a patterned metal layer, wherein: the patterned metal layer is disposed between the patterned molybdenum tantalum oxide layer and an inner surface of a second substrate; the first substrate has an outer surface, the inner surface, and a first side edge connecting the outer surface and the inner surface of the first substrate, wherein the outer surface serves as a display surface of the display panel; and the second substrate has an outer surface, the inner surface, and a second side edge connecting the outer surface and the inner surface of the second substrate, wherein the inner surface of the second substrate is opposite to the inner surface of the first substrate, the first side edge and the second side edge are located on a same side of the display panel, and the first side edge is substantially aligned with or longer than the second side edge, wherein the patterned metal layer comprises at least one of a gate line, a gate, a common line, a data line, a source, or a drain.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816                                                                                                                                                                                         




/SAVITRI MULPURI/Primary Examiner, Art Unit 2816